DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 & 07/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 19, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2017/0094656), Chen hereinafter, in view of Lee et al. (2016/0219132 as submitted in IDS), Lee hereinafter.

Re. claims 15 and 23, Chen teaches a method performed by a first terminal in a communication system (Fig. 9-10/Fig.17-29 & ¶0252) and a first terminal (Fig.2-3/Fig. 9, UE-1) in a communication system, the first terminal  comprising: a transceiver (Fig. 3, 314); and a controller (Fig. 3, 308) coupled with the transceiver and configured to: obtain a sidelink medium access control (MAC) service data unit (SDU) (Fig.17-29 & ¶0132 - A UE capable of sidelink direct communication or discovery that is in RRC_CONNECTED may initiate the procedure to indicate it is receiving sidelink direct communication. Fig.17-29 & ¶0228 - A MAC PDU consists of a MAC header, zero or more MAC Service Data Units (MAC SDU)….Fig.17-29 & ¶0237 - The Logical Channel ID field identifies the logical channel instance of the corresponding MAC SDU….There is one LCID field for each MAC SDU… Fig. Fig.17-29 & ¶0256 - Each SL MAC PDU to be transmitted in the sidelink control period may contain multiple SL MAC SDUs belonging to different source/destination combinations. That is, Chen’s reference provides a mechanism in attaining MAC SDU for communicating (transmitting/receiving) in Prose relay between a  remote UE and a relay UE as disclosed supra), generate a sidelink MAC protocol data unit (PDU) including a sidelink MAC PDU header and the sidelink MAC SDU, a sidelink MAC subheader being placed in front of the sidelink MAC SDU (Fig.17-29 & ¶0228 - A MAC PDU consists of a MAC header, zero or more MAC Service Data Units (MAC SDU)….. Fig.17-29 & ¶0229 - A MAC PDU header consists of one SL-SCH subheader, one or more MAC PDU subheaders; each subheader except SL-SCH subheader corresponds to either a MAC SDU, a MAC control element or padding. Fig.17-29 & ¶0232 - MAC control elements are always placed before any MAC SDUs.   Also, MAC PDU Format as shown in Fig. 17, sidelink sub-headers in the MAC header being placed in front of MAC SDU for ProSe /sidelink as disclosed supra, similar to instant application at least in ¶0345-¶0346), and transmit, to a second terminal, a packet including the sidelink MAC PDU (Fig. 20 & ¶0252 -  In step 2015, the first UE uses the sidelink grant to transmit at least a first sidelink MAC PDU of the first layer-2 link and a second sidelink MAC PDU of the second layer-2 link in different subframes to the second UE.), 

Yet,  Chen does not expressly teach wherein the sidelink MAC PDU header including destination (DST) field indicating one of a destination layer-2 identifier (ID) to which a service type for broadcast is mapped, a destination layer-2 identifier (ID) which a service type for groupcast is mapped, and a destination layer-2 identifier (ID) to which a service type for unicast is mapped.

However, in the analogous art, Lee explicitly discloses wherein the sidelink MAC PDU header including destination (DST) field indicating one of a destination layer-2 identifier (ID) to which a service type for broadcast is mapped, a destination layer-2 identifier (ID) which a service type for groupcast is mapped, and a destination layer-2 identifier (ID) to which a service type for unicast is mapped. (Fig. 14A-E & ¶0088 - Destination Layer-2 ID identifies a target of the D2D packet at PC5 interface.  The Destination Layer-2 ID is used for filtering of packets at the MAC layer.  The Destination Layer-2 ID may be a broadcast, groupcast or unicast identifier; Fig. 14A-E & ¶0153 - The MAC subheader in FIG. 14E consists of the seven header fields V/R/R/R/R/SRC/DST….. DST is a DST field carries the 16 most significant bits of a target ID (or Destination Layer-2 ID).  The Destination Layer-2 ID is set to the ProSe Layer-2 Group ID. Fig. 14A-E & ¶0156 - In case of groupcast and broadcast, the ProSe UE ID provided by higher layer is used directly as the source ID and the ProSe Layer-2 Group ID provided by higher layer is used directly as the target ID in the MAC layer).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of  a system and a method for solving mismatch between sidelink BSR (Buffer Status Report) and available sidelink transmission in a wireless communication system  to include Lee’s invention  of  a system and a method for performing a Packet filtering for ProSe in a D2D (Device-to-Device) communication system, because it provides an efficient mechanism in identifying a target of D2D packet at PC5 interface in the  D2D (Device-to-Device) communication system. (¶0003/¶0088, Lee)

Re. claims 19 and 27, Chen teaches a method performed by a second terminal in a communication system (Fig. 9-10/Fig.17-29 & ¶0252)  and a second terminal (Fig.2-3/Fig. 9, UE-2) in a communication system, the second terminal comprising: a transceiver (Fig. 3, 314); and a controller (Fig. 3, 308) coupled with the transceiver and configured to: receive, from a first terminal, a packet including a sidelink MAC protocol data unit (PDU) (Fig. 20 & ¶0252 -  In step 2015, the first UE uses the sidelink grant to transmit at least a first sidelink MAC PDU of the first layer-2 link and a second sidelink MAC PDU of the second layer-2 link in different subframes to the second UE.), and identify a sidelink MAC PDU header and a sidelink medium access control (MAC) service data unit (SDU) from the sidelink MAC PDU, a sidelink MAC subheader being placed in front of the sidelink MAC SDU(Fig. 17/Fig.21-29 & ¶0228 - A MAC PDU consists of a MAC header, zero or more MAC Service Data Units (MAC SDU)….. Fig. 17/Fig.21-29 & ¶0229 - A MAC PDU header consists of one SL-SCH subheader, one or more MAC PDU subheaders; each subheader except SL-SCH subheader corresponds to either a MAC SDU, a MAC control element or padding. Fig.17-29 & ¶0232 - MAC control elements are always placed before any MAC SDUs. Fig. 17/Fig.21-29 & ¶0256 - Each SL MAC PDU to be transmitted in the sidelink control period may contain multiple SL MAC SDUs belonging to different source/destination combinations.   Also, MAC PDU Format as shown in Fig. 17, sidelink sub-headers in the MAC header being placed in front of MAC SDU for ProSe /sidelink as disclosed supra, similar to instant application at least in ¶0345-¶0346),
Yet,  Chen does not expressly teach wherein the sidelink MAC PDU header including destination (DST) field indicating one of a destination layer-2 identifier (ID) to which a service type for broadcast is mapped, a destination layer-2 identifier (ID) which a service type for groupcast is mapped, and a destination layer-2 identifier (ID) to which a service type for unicast is mapped. 

However, in the analogous art, Lee explicitly discloses wherein the sidelink MAC PDU header including destination (DST) field indicating one of a destination layer-2 identifier (ID) to which a service type for broadcast is mapped, a destination layer-2 identifier (ID) which a service type for groupcast is mapped, and a destination layer-2 identifier (ID) to which a service type for unicast is mapped. (Fig. 14A-E & ¶0088 - Destination Layer-2 ID identifies a target of the D2D packet at PC5 interface.  The Destination Layer-2 ID is used for filtering of packets at the MAC layer.  The Destination Layer-2 ID may be a broadcast, groupcast or unicast identifier; Fig. 14A-E & ¶0153 - The MAC subheader in FIG. 14E consists of the seven header fields V/R/R/R/R/SRC/DST….. DST is a DST field carries the 16 most significant bits of a target ID (or Destination Layer-2 ID).  The Destination Layer-2 ID is set to the ProSe Layer-2 Group ID. Fig. 14A-E & ¶0156 - In case of groupcast and broadcast, the ProSe UE ID provided by higher layer is used directly as the source ID and the ProSe Layer-2 Group ID provided by higher layer is used directly as the target ID in the MAC layer).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of  a system and a method for solving mismatch between sidelink BSR (Buffer Status Report) and available sidelink transmission in a wireless communication system  to include Lee’s invention  of  a system and a method for performing a Packet filtering for ProSe in a D2D (Device-to-Device) communication system, because it provides an efficient mechanism in identifying a target of D2D packet at PC5 interface in the  D2D (Device-to-Device) communication system. (¶0003/¶0088, Lee)

Claims 16-17, 20,  24-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Lee , further in view of Yun et al. (2016/0192427), Yun hereinafter.

Re. Claims 16, 20, 24 and 28,  Chen and Lee teach claims 15, 19, 23 and 27  respectively.
Yet, Chen and Lee do not expressly teach wherein the sidelink MAC PDU header further includes version field indicating a version of the sidelink MAC PDU, and wherein a bit size of the version field is 4 bits.
However, in the analogous art, Yun explicitly discloses wherein the sidelink MAC PDU header further includes version field indicating a version of the sidelink MAC PDU, and wherein a bit size of the version field is 4 bits. (Fig. 7-19 & ¶0073 - a MAC frame (e.g., MAC PDU) 700 may comprise a MAC header 701 and a MAC payload.  The MAC header 701 may comprise a SL-SCH sub-header 701-1, at least one MAC PDU sub-header 701-2, 701-3, .  . . , 701-(n+1), and 701-(n+2). Fig. 7-19 & ¶0074 - The SL-SCH sub-header 701-1 may comprise a version field 801, a reserved field 802, a source address field 803, and a destination address field 804.  ….The version field 801 may have a size of 4 bits).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of  a system and a method for solving mismatch between sidelink BSR (Buffer Status Report) and available sidelink transmission in a wireless communication system  and Lee’s invention  of  a system and a method for performing a Packet filtering for ProSe in a D2D (Device-to-Device) communication system to include Yun’s invention of operation methods of a terminal in a device-to-device (D2D) communication, because it provides  a mechanism in configuring ID of a terminal performing D2D communications. (¶0003/¶0007, Yun)

Re. Claims 17 and 25,  Chen and Lee teach claims 15 and 23  respectively.
Yet, Chen and Lee do not expressly teach wherein the sidelink MAC subheader includes a logical channel ID (LCID) field which identifies a logical channel, a length field indicating a length of the sidelink MAC SDU, and a format field indicating a size of the length field.
However, in the analogous art, Yun explicitly discloses wherein the sidelink MAC subheader includes a logical channel ID (LCID) field which identifies a logical channel, a length field indicating a length of the sidelink MAC SDU, and a format field indicating a size of the length field. (Fig. 7-10 & ¶0076 - The LCID field 903 may have a size of 5 bits, and indicate a LCID of the MAC SDU corresponding to the MAC PDU sub-header including the LCID field 903.  The format field 904 may indicate a size of the length field 905.  The length field 905 may indicate a length of the MAC SDU corresponding to the MAC PDU sub-header including the length field 905. Similar to instant application at least in ¶0354).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of  a system and a method for solving mismatch between sidelink BSR (Buffer Status Report) and available sidelink transmission in a wireless communication system  and Lee’s invention  of  a system and a method for performing a Packet filtering for ProSe in a D2D (Device-to-Device) communication system to include Yun’s invention of operation methods of a terminal in a device-to-device (D2D) communication, because it provides  a mechanism in configuring ID of a terminal performing D2D communications. (¶0003/¶0007, Yun)

Claims 18, 21, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Lee , in view of Yun, further in view of Bergquist et al. (2020/0137798), Bergquist hereinafter.

Re. Claims 18 and 26,  Chen,  Lee and Yun teach claims 17 and 25  respectively.
Yet, Chen,  Lee and Yun do not expressly teach wherein a value 0 of the format field indicates 8 bits of the length field, and a value 1 of the format field indicates 16 bits of  the length field.
However, in the analogous art, Bergquist explicitly discloses wherein a value 0 of the format field indicates 8 bits of the length field, and a value 1 of the format field indicates 16 bits of 0 the length field. (Fig. 1-4,  Fig.7 & ¶0010 - A MAC subheader,….consists of the four header fields R/F/LCID/L, where "F" is the Format field "L" is the Length field.  It is provided in two formats, with an 8-bit L-field and with a 16-bit L-field.  Fig. 1-4,  Fig.7 & ¶0102 - F 714: The Format field may be set to "0" to indicate a 8 bits L-field, and to "1" to indicate a 16 bits L-field. Similar to instant application at least in ¶0355).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of  a system and a method for solving mismatch between sidelink BSR (Buffer Status Report) and available sidelink transmission in a wireless communication system  and Lee’s invention  of  a system and a method for performing a Packet filtering for ProSe in a D2D (Device-to-Device) communication system and Yun’s invention of operation methods of a terminal in a device-to-device (D2D) communication to include Bergquist’s invention of a system and a method for transferring a message between a plurality of network nodes as processed by the network nodes by flowing through a stack (network layers) in a wireless communication network, because it provides  a mechanism in constructing MAC PDU in 5G New Radio (NR) access technology. (¶0001-¶0006, Bergquist)

Re. Claims 21 and 29,  Chen and Lee teach claims 19 and 27  respectively.
Yet, Chen and Lee do not expressly teach wherein the sidelink MAC subheader includes a logical channel ID (LCID) field which identifies a logical channel, a length field indicating a length of the sidelink MAC SDU, and a format field indicating a size of the length field, and wherein a value 0 of the format field indicates 8 bits of the length field, and a value 1 of the format field indicates 16 bits of the length field.
However, in the analogous art, Yun explicitly discloses wherein the sidelink MAC subheader includes a logical channel ID (LCID) field which identifies a logical channel, a length field indicating a length of the sidelink MAC SDU, and a format field indicating a size of the length field. (Fig. 7-10 & ¶0076 - The LCID field 903 may have a size of 5 bits, and indicate a LCID of the MAC SDU corresponding to the MAC PDU sub-header including the LCID field 903.  The format field 904 may indicate a size of the length field 905.  The length field 905 may indicate a length of the MAC SDU corresponding to the MAC PDU sub-header including the length field 905. Similar to instant application at least in ¶0354).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of  a system and a method for solving mismatch between sidelink BSR (Buffer Status Report) and available sidelink transmission in a wireless communication system  and Lee’s invention  of  a system and a method for performing a Packet filtering for ProSe in a D2D (Device-to-Device) communication system to include Yun’s invention of operation methods of a terminal in a device-to-device (D2D) communication, because it provides  a mechanism in configuring ID of a terminal performing D2D communications. (¶0003/¶0007, Yun)
Yet, Chen,  Lee and Yun do not expressly teach wherein a value 0 of the format field indicates 8 bits of the length field, and a value 1 of the format field indicates 16 bits of the length field.

However, in the analogous art, Bergquist explicitly discloses wherein a value 0 of the format field indicates 8 bits of the length field, and a value 1 of the format field indicates 16 bits of 0 the length field.  A MAC subheader,….consists of the four header fields R/F/LCID/L, where "F" is the Format field "L" is the Length field.  It is provided in two formats, with an 8-bit L-field and with a 16-bit L-field.  Fig. 1-4,  Fig.7 & ¶0102 - F 714: The Format field may be set to "0" to indicate a 8 bits L-field, and to "1" to indicate a 16 bits L-field. Similar to instant application at least in ¶0355).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of  a system and a method for solving mismatch between sidelink BSR (Buffer Status Report) and available sidelink transmission in a wireless communication system  and Lee’s invention  of  a system and a method for performing a Packet filtering for ProSe in a D2D (Device-to-Device) communication system and Yun’s invention of operation methods of a terminal in a device-to-device (D2D) communication to include Bergquist’s invention of a system and a method for transferring a message between a plurality of network nodes as processed by the network nodes by flowing through a stack (network layers) in a wireless communication network, because it provides  a mechanism in constructing MAC PDU in 5G New Radio (NR) access technology. (¶0001-¶0006, Bergquist)








Claims 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Lee, further in view of Chih-Hsiang Wu (2019/0053310), Wu hereinafter.

Re. Claims 22 and 30,  Chen and Lee teach claims 19 and 27  respectively.
Yet, Chen and Lee do not expressly teach wherein a state variable for a packet data convergence protocol (PDCP) entity is set to a sequence number of a first received PDCP data PDU of the packet.
However, in the analogous art, Wu explicitly discloses wherein a state variable for a packet data convergence protocol (PDCP) entity is set to a sequence number of a first received PDCP data PDU of the packet. (Fig. 1-8 & ¶0020 - a communicate device (e.g., the communication device 100 or the BS (s) 102/104) may use the following state variables to communicate PDCP Service Data Units (SDUs) associated to a RB with another communication device (e.g., the communication device 100 or the BS(s) 102/104). Fig. 1-8 & ¶0023 - RX_DELIV, which indicates a COUNT value of a first PDCP SDU not delivered to upper layers and is used by the PDCP entity, but still waited for.  At establishment of the PDCP entity, the RX_DELIV is set to an initial value (e.g., 0). Fig. 1-8 & ¶0028 - Next_PDCP_RX_SN, which indicates the next expected PDCP SN to be received by a PDCP entity associated to the RB.  At establishment of the PDCP entity, the Next_PDCP_RX_SN is set to an initial value (e.g., 0). Similar to instant application at least in ¶0367-¶0368).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Chen’s invention of  a system and a method for solving mismatch between sidelink BSR (Buffer Status Report) and available sidelink transmission in a wireless communication system  and Lee’s invention  of  a system and a method for performing a Packet filtering for ProSe in a D2D (Device-to-Device) communication system to include Wu’s invention of a system and a method for handling a bearer type change in a wireless communication system, because it provides  a mechanism in processing data received or transmitted for a wireless device capable of dual connectivity 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jo  et al; (2019/0053098); See ¶0066, ¶0068, ¶0069, ¶0070, ¶0071-¶0075, ¶0078, ¶0088-¶0092, ¶0095, ¶0100, ¶0103, ¶0104-¶0108  along with Fig. 9.
Agiwal et al; (2016/0338092); See  ¶0015, ¶0016, ¶0032, ¶0033, ¶0036, ¶0088, ¶0089, ¶0094, ¶0100, ¶0113, ¶0114, ¶0117, ¶0118, ¶0135, ¶0139, ¶0167, ¶0214, ¶0218, ¶0330   along with Fig.1-Fig.13.  Same assignee but published more than a year than the EFD of the instant application.
3GPP TS 38.321 V15.1.0 (2018-03) ; 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Medium Access Control (MAC) protocol specification; (Release 15); Published April 2nd, 2018. See §6.1.1, §6.1.2.
3GPP TSG-RAN WG2 Meeting #85bis; R2-141491, Source: ZTE; Title: MAC PDU format for D2D communication; Valencia, Spain, March 31 – April 4, 2014. See §2.1, §2.2, §3.
3GPP TSG-RAN WG2 #87bis; Tdoc R2-144470, Source: Ericsson, Title: ProSe Layer-2 Identifiers, Shanghai, China, 6th – 10th October 2014. See §2.1, §2.2, §3.
3GPP TSG-RAN WG2 Meeting #88; R2-145064, Source: Ericsson, Title: Introduction of ProSe, San Francisco, USA, 17th – 21st Nov 2014. See §6.1.X, §6.2.1, §6.2.X.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467